Citation Nr: 1211574	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1967.  His awards and decorations include a Combat Infantryman's Badge and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial rating of 30 percent.

The Board notes that the issue of entitlement to a TDIU is also in appellate status, arising from the appeal of a March 2005 rating action.  Moreover, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in June 2011.  A copy of the transcript has been associated with the file.

A March 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's PTSD been not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment, for any time during the appeal period.

3.  The Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment since February 24, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for PTSD, but no higher, have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to TDIU have been met effective February 24, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).

\
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the initial rating claim on appeal, VA's duty to notify was satisfied by way of a letter sent to the Veteran dated in July 2001, addressing the elements of service connection prior to the grant of service connection for PTSD.  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that, during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  

With respect to the TDIU claim, the Veteran reports last being employed in substantially gainful employment on February 24, 2004.  See VA Form 21-8940 received in November 2004.  The Board has granted TDIU benefits effective to this date, which essentially constitutes a full grant of the benefits being sought on appeal as this benefit is not available to an individual involved in substantially gainful employment.  See 38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. App. 342, 356 (2000).  Thus, no further notice or assistance is required on this claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (determining that VA is not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  In addition, the file contains testimony presented at a travel Board hearing in June 2011 and VA medical records current through April 2011, accompanied by a waiver (June 2011).  Records and a decision from the Social Security Administration (SSA) are also on file.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, several VA examinations have been conducted (April 2003, December 2004, and October 2009), and there have been no assertions made that any one of these was inadequate in any way.  Moreover, the Board finds that such examinations are adequate in order to evaluate the Veteran's PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  

Since the last VA examination was conducted in 2009, the Board has received updated VA clinical records as well as the testimony of the Veteran.  In the opinion of the Board, this evidence does not suggest an increased severity of symptoms to the extent that a higher schedular rating may still be possible.  Thus, there is no duty to provide further medical examination on the initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in June 2011, this AVLJ discussed with the Veteran the types of available evidence capable of substantiating his claims.  Per agreement with the Veteran's representative, the Veteran's VA clinical records were updated to the date of the hearing.  Additionally, the Veteran was notified of his right to submit a medical opinion of his unemployability in support of his claim regardless of any evidence obtained by VA.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Factual Background

The Veteran filed an original service connection claim for PTSD in June 2001.  
At that time, the Veteran reported that his symptoms included anxiety, nervousness, sleep impairment, anger, and episodes of isolation.  A private medical billing statement of June 2001 reflects that PTSD had been diagnosed.  

The Veteran failed to appear for VA examinations scheduled for September and December 2001, apparently due to miscommunication between him and VA.

A VA examination was conducted in April 2003 and the claims folder was reviewed.  It was reported that the Veteran had been married for 36 years and was employed full-time as a sheet metal construction worker.  The Veteran reported that he did not enjoy much of anything and did not enjoy being around people, including his family.  Symptoms of anxiety, mild hypervigilance and nervousness in crowds was noted.  Additionally, the Veteran reported numbness of feelings, survival guilt, re-experiencing Vietnam dreams and nightmares, and exaggerated startle response.  The report mentioned that the Veteran was taking Zoloft and that he was feeling much better and optimistic with this treatment.  On examination, the Veteran was well-oriented and mood was unimpaired.  Affect was mildly anxious.  Thought process was coherent and thought content was negative for suicidal or homicidal ideation.  Chronic, mild, PTSD was diagnosed and a GAF (Global Assessment of Functioning) score of 69 was assigned.

Thereafter, VA clinical records include a May 2003 PTSD screening evaluation.  The Veteran reported that, since taking Zoloft, he had not felt depressed, had been more active, had improved sleep, his nightmares had ceased, and he felt more secure.  He still had recurrent thoughts of Vietnam experiences, but they were not as intense or intrusive.  He had been married to his current wife for 37 years and had three children, although one was deceased.  He described his family relationship as greatly improved with use of Zoloft.  However, he reported difficulty with controlling anger on his job over the last month.  On examination, the Veteran was described as unkempt and wearing soiled jeans.  Mood was euthymic and affect was congruent.  He was oriented in all spheres with thought progression relevant and coherent.  His sensorium was clear.  Speech was normal rate and rhythm.  No psychomotor agitation was reported or observed.  He denied suicidal or homicidal ideations (SI/HI).  The examiner diagnosed mild, chronic PTSD with concurrent mild, recurrent major depressive disorder.  A GAF of 68 was assigned.

Thereafter, an undated PTSD psychosocial assessment generally reported the Veteran's current problems with nightmares, isolation, striking his wife while experiencing nightmares, an inability to watch war movies, sensitivity to large crowds, low frustration tolerance with easy anger, depression, and anxiety.  The PTSD clinical team coordinator J.R.V., LMSW ACP provided a diagnosis of chronic PTSD with moderate impairment in social and occupational functioning.  A GAF score of 55 was assigned.

In a May 2003 Board decision, service connection was granted for PTSD.

A June 2003 VA mental health record included the Veteran's report of an inability to forget wartime trauma with nightmares waking him up in sweats.  He described feeling scared, having survivor guilt and having an increased heart rate as well as feeling depressed and hopeless.  He had hit his wife, and stayed away from crowds.  His energy level was variable.  He did not trust other people.  On mental status examination, the Veteran was described as cooperative and pleasant.  Mood was "okay" and affect was constricted.  His speech had regular rate and rhythm.  Memory was fair.  Psychomotor functioning was within normal limits.  There was no loosening of association, flight of ideas, auditory or visual hallucinations, suicidal or homicidal ideations, delusions, thought blocking, tangentiality, or circumstantiality.  Judgment and insight were fair.  The examiner diagnosed chronic, moderate PTSD and major depressive disorder with a GAF score of 58. 

An August 2003 summary statement from J.R.V., LMSW ACP reported that the Veteran experienced psychological stress was manifested by nightmares, intrusive thoughts and flashbacks of Vietnam.  The LCSW mentioned that the Veteran exhibited moderate social and occupational impairment, with deficits in occupational productivity, participation in social process, and marital relationship.  His disability had been exacerbated with recent war events, which triggered unwelcome Vietnam thoughts.  The examiner opined that the Veteran's PTSD and depressive disorder were negatively impacting his occupational productivity, participation in the social process and marital relationship.  Otherwise, the examiner described the Veteran as having "significant' emotional stress.  A GAF score of 55 was provided.

A November 2003 VA mental health progress note recorded the Veteran's complaints of nervousness and depression "at times."  He reported nightmares, but denied flashbacks or hallucinations.  His sleep was good.  On mental status examination, the Veteran was described as casually dressed and cooperative.  Mood and affect were "good" with a wide range.  Attention, concentration, memory, judgment and insight were fair.  Otherwise, the examination was unremarkable.  A GAF score of 58 was assigned for PTSD with cormorbid depression.

A February 2004 VA mental health progress note reflected the Veteran's report of retiring from a roofing and sheet metal company after 10 years.  The Veteran reported his symptoms were generally improved but "once in while" he had nightmares and flashbacks.  His mood was described as good.  Judgment and insight were described as fair.

By rating action of April 2004 (on appeal before the Board), service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective June 28, 2001. 

An August 2004 VA mental health progress note included the Veteran's report of running out of his medications and feeling depressed "at times."  He thought about his Vietnam experiences, but denied nightmares.  He otherwise reported that he was "doing better."  On mental status examination, the Veteran was described as having fair grooming.  There were no abnormal bodily movements.  His mood and affect (M&A) were "good" with appropriateness and no lability.  Speech was spontaneous, articulated, and coherent with normal rate, volume and rhythm.  There were no abnormal thought processes.  Attention, concentration, and memory were described as fair.  The examiner diagnosed PTSD with comorbid depression, and assigned a GAF score of 59.

In November 2004, the Veteran filed a TDIU claim, indicating that he had stopped working in February 2004 and could no longer work in roofing and sheet metal, due to symptoms and pain associated with a service-connected shrapnel wound injury of the left shoulder.  

A December 3, 2004 VA mental health progress note reflected the Veteran's report of being depressed the previous week but feeling better at present.  He talked about a war-related dream and reported flashbacks.  On mental status examination, the Veteran was described as cooperative with fair grooming, eye contact, attention, concentration and memory.  A GAF of 50 was assigned for PTSD with comorbid depression.

A VA examination was conducted in December 2004.  The Veteran reported symptoms including not wanting to be around people, social isolation, nervousness, tension, detachment, being mad in traffic, occasional dreams of Vietnam, mild hypervigilance and exaggerated startle response.  Sleep was described as much better on Zoloft.  He denied psychosis or mania.  On examination, the Veteran was described as casually dressed, alert and well-oriented.  Mood was mildly anxious and affect was congruent with mood.  Thought process was coherent and thought content was negative for suicidal or homicidal ideation.  There was no overt psychosis.  Insight and judgment were adequate.  Chronic PTSD was diagnosed and a GAF score of 66 was assigned.  The examiner opined that the Veteran was independent in his activities of daily living, and that his PTSD did not preclude employment activity.

An April 2005 VA mental health progress note included the Veteran's report of nightmares, flashbacks, being bothered by loud helicopter noises, and feeling occasionally depressed.  He did not avoid people as much, and he described his sleep and appetite as good.  There was no significant change in mental status evaluation since his last clinical evaluation.  A GAF of 52 was assigned for PTSD with comorbid depression.

A January 2006 VA mental health progress note included the Veteran's overall report that "things are good."  He had bad days but, overall the holidays were good.  He continued to have nightmares and flashbacks, and felt anxious at times.  Otherwise, he had good appetite with variable sleep.  He denied depressive and manic symptoms.  He worked in the yard, watched television and avoided sitting all of the time.  His mental status and GAF remained unchanged.  A February 2006 primary care note generally noted that the Veteran displayed normal mood and affect.

A May 2006 VA mental health progress note reflected the Veteran's report of sleep difficulty with early awakening due to nightmares and flashbacks.  Nonetheless, he slept a total of 8 hours.  He felt depressed at times.  Mental status examination remained unchanged, but the GAF score was changed to 50.

A September 2006 VA mental health progress note reflected the Veteran's general report of feeling better with good sleep and appetite, and no feelings of depression.  He had recurrent thoughts of Vietnam experiences, and became jumpy when hearing loud and sudden voices.  His mental health status and GAF score remained unchanged.

On a January 18, 2007 VA mental health evaluation, the Veteran reported feeling depressed and stressed out concerning his spouse's chemotherapy treatment for colon cancer.  However, his mental health status and GAF score remained unchanged.

A VA mental health note of August 2007 reveals that the Veteran was walking 2 to 3 miles a day and that he was rarely having nightmares and flashbacks.  He felt depressed "at times."  It was noted that he was living with his wife and grandson and that he was retired.  His mental health status and GAF score remained unchanged.

In 2008, records and a decision from SSA were added to the file revealing that the SSA disability benefits were granted effective from February 2004 due to a primary diagnosis of degenerative change of the left acromioclavicular joint and a secondary diagnosis of affective/mood disorder.  The SSA records included a January 2006 medical report.  Therein, it was noted that the Veteran was last employed in February 2004 as a sheet metal worker and that he left this job after 38 years due to increasing joint pain.  Mental status examination revealed that that dress, grooming and personal hygiene were satisfactory.  He was alert and oriented.  Speech demonstrated normal and fluctuation.  Thought patterns were reasonably organized and intact.  His tertiary and immediate memories were satisfactory.  He was reasonably cheerful with affect congruent with mood.  There was evidence of mild anxiety at the outset of the evaluation.  There was no evidence of phobias, obsessions or unusual behaviors.  His intellectual functioning was estimated to fall in the lower half to middle of the average range.  It was noted that the Veteran slept reasonably well most nights with occasional middle and late night insomnia associated with nightmares.  Most of his days were spent walking about his residence and performing yard work.  He also assisted his wife with household chores.  He attended church twice a week, and had several friends with whom he socialized.  He enjoyed watching sports on television, and completed his activities of daily living without assistance.   PTSD was diagnosed.

A January 2009 VA mental health progress note reflected the Veteran's report of being depressed at times due to his wife's health status.  He had been helping her as well as taking care of the household.  He reported nightmares and flashbacks less frequently.  On mental status examination, the Veteran was described as having fair grooming.  There were no abnormal bodily movements.  His mood and affect were "good" with constricted range.  Speech was spontaneous, articulated, and coherent with normal rate, volume and rhythm.  There were no abnormal thought processes.  Attention, concentration, and memory were described as fair.  The examiner diagnosed PTSD and depressive disorder not otherwise specified (NOS), and assigned a GAF score of 50.  There was no change in his mental health status or GAF score during a follow-up visitation in April 2009.  However, he expressed worry and stress concerning the terminal illness of his spouse.

In a statement received on May 11, 2009 (and prepared on March 4, 2009), the Veteran submitted the following statement of symptomatology:

I contend that I should have a higher service-connected disability evaluation for PTSD.  My memory is very bad (example is trying to plan and carry out projects).  I will go to my shop for tools and when I get there, I can't remember what I went after.  I will go to the store for one or two things and then forget what I went after.  These examples happen daily and make simple day to day life difficult.  I am also very cold and cal[l]ous to other people's suffering and problems.  I always compare their suffering to that of fellow soldiers that died due to lack of medical treatment.  For instance, I watched my comrades simply bleed to death because of being surrounded by the enemy and their constant fire would not allow any kind of medical evacuation.  I also feel guilt for surviving such situations.  I myself was hit and blead [sic] severely but did manage to get evacuated in that particular situation.  I experience anxiety and panic attacks in many social situations.  I cannot handle crowds well at all such as going to my grandson's ballgames, driving in traffic, etc.  I try to avoid these crowds altogether.  I experience these attacks two or three times a week. For these reasons, I feel that my service-connected disability rating of 30% for PTSD is grossly underrated and warrants a higher rating of at least 50%.  I thank you for your time and consideration.

On August 10, 2009, the Veteran's VA mental health progress visitation noted that his wife passed away in the last month.  The Veteran described feeling sad most of the day with periods of crying.  He admitted to disturbed sleep with low energy.  However, he did express hope for the future.  Mental status examination was significant for psychomotor retardation, sad mood, and restricted affect.  The examiner increased the dosage of sertraline to help with depression and PTSD, and prescribed zolpidem nightly to assist with sleep.

On a follow-up consultation in September 2009, the Veteran generally described "doing pretty good."  His crying spells had decreased, and his depressive symptoms were stable.  He enjoyed working outside, and was planning to build a house for his son.  Mental status examination was significant only for restricted affect.

A VA examination was conducted in October 2009 and the claims file was reviewed.  The report indicated that the Veteran was widowed.  It was noted that he had no history of violence or suicide attempts.  He denied current social relationships.  On examination, the Veteran was described as clean, neatly groomed, cooperative and friendly.  His speech, psychomotor activity, thought process and thought content were unremarkable.  Mood was good and affect was normal.  He was fully oriented.  There was no indication of delusions or hallucinations, or obsessive/ritualistic behavior.  The Veteran denied having sleep impairment or panic attacks.  Impulse control was described as good and there was no evidence of suicidal/homicidal thoughts.  Remote memory was normal and recent memory was mildly impaired.  For example, the Veteran would go to the store but forget what he went for.  Insight and judgment were intact.  Chronic moderate PTSD was diagnosed and a GAF score of 55 was assigned.  Reduced reliability and productivity due to PTSD symptoms identified as avoidance behavior, hypervigilance, and feelings of alienation, was assessed.  The examiner also opined that the Veteran's PTSD symptoms did not result in deficiencies in areas such as judgment, thinking, family relations, work, mood or school.

A November 2009 VA mental health progress note reflects the Veteran's report of doing better.  He had been dealing better with the loss of his wife, and kept busy by reading the bible, working on his farm, and spending time with his son, grandson and friends.  Mental status examination was unremarkable.

A March 2010 VA mental health progress note reflects the Veteran's report of being baseline with his PTSD.  He had been sleeping better absent nightmares, although he had some dreams.  He usually felt uncomfortable around friends, but was able to go out and meet his family and friends.  He endorsed some hypervigilance.  He denied symptoms of depression, night sweats, or ideations of suicide or homicide.  Mental status examination was unchanged, and a GAF score of 55 was provided.

A June 2010 VA mental health progress note reflects the Veteran's report of feeling good most of the time, but occasionally depressed depending on the circumstance.  He had been sleeping better rarely taking his sleeping medication.  He thought about his wife daily, but was able to look back on their marriage of 42 years with good memories and thoughts.  He spent time with his grandson, who live with him, and tried to spend time working outside.  Mental status examination was unchanged.

An October 2010 VA mental health progress note reflected the Veteran's report of an "up and down" mood.  He had been sleeping fine without medication use.  He was in close contact with his remaining two children and was spiritually connected.  He felt very supported by his family and friends.  His son came home every weekend, and his daughter called 3-4 times per day.  On mental status examination, the Veteran was neatly groomed and made good eye contact.  He was alert and oriented.  There were no behavior abnormalities.  His speech was normal for rate and rhythm.  His mood was "up and down" while his affect was euthymic and expressive.  His thought process was organized and goal-directed.  Concentration and attention were fair.  Insight and judgment were good.  The examiner diagnosed PTSD and assigned a GAF score of 58.

A January 2011 VA mental health progress note indicates that the Veteran was depressed since the death of his wife 18 months previously.  It was noted that he was living with and raising his 15 year old grandson.  At that time, the Veteran was appropriately groomed.  Speech was normal and mood and affect were good.  There was no evidence of delusions.  PTSD was diagnosed and a GAF score of 50 was assigned.  A GAF score of 50 was also assigned when the Veteran was seen in April 2011.

The Veteran presented testimony at a travel board hearing held in June 2011.  He mentioned that he received mental health treatment through VA and was taking Zoloft.  He acknowledged having symptoms of depression and occasional intrusive thoughts and nightmares.  At the hearing, additional evidence consisting of VA records dated to April 2011 were added to the file and were accompanied by a waiver.   

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent is warranted for his service-connected PTSD. 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships; a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board notes that PTSD with co-morbid depression was diagnosed (August 2007).  Where records have not specifically indicated what symptoms are attributable to which disability, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

At the outset, the Board notes a considerable discrepancy of symptomatology reported by the Veteran.  For example, in his statement received in May 2009, the Veteran described PTSD symptomatology such as panic attacks two or three times per week which had not been reported to VA examiners before or after this statement.  In the clinical setting, the Veteran is often seen describing his functioning as doing well but his clinical evaluations nonetheless provide assessments of moderate PTSD symptomatology.  His GAF scores, which range from 50 to 69 during the appeal period, partially reflect this variation in his reported symptomatology.

On review of the record, the Board finds no evidence of record which would impeach the credibility of the Veteran's assertions.  Overall, the Veteran is deemed a reliable historian.  To the extent that there is any conflict of evidence, the Board places greater probative weight to the evaluations conducted by the Veteran's treating VA clinicians who have seen the Veteran on a regular basis in the clinical setting and, in the opinion of the Board, appear to have a greater understanding of the Veteran's demeanor and overall functional impairment due to PTSD.

The evidence establishes that the Veteran's PTSD has been manifested by subjective complaint of anxiety, depression, sleep impairment with nightmares, anger, social isolation, crowd avoidance, hypervigilance, nervousness, exaggerated startle response, reexperiencing war events, low frustration tolerance, survivor guilt, variable energy level, detached feelings, panic attacks, and memory loss.  The Veteran feels that his PTSD contributes to his inability to perform substantially gainful employment.

Yet, while the Veteran reports avoiding crowds due to PTSD symptomatology, the Veteran has also reported maintaining good familial relationships, attending church on a weekly basis, and socializing with friends.  He also reports being independent in activities of daily living, which has included taking care of his spouse during illness and raising his 15 year old grandson.

The Veteran's mental status examinations reflect consistent impairment of mood and affect with perhaps mild memory loss.  There has been some evidence of psychomotor retardation.  With the exception of one occasion wherein he was described as looking unkempt, the Veteran has been described as demonstrating satisfactory hygiene.  There is simply no evidence of significant impairment involving speech, judgment, thought content, thought process or orientation.  During this period GAF scores ranging from 69 to 50 were assigned, reflecting mild to serious symptoms depending upon the evaluator's impression.

As instructed in Mauerhan, the Board must take into account all factors for evaluating the severity of the Veteran's PTSD.  The criteria for a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due, in part, to difficulty in establishing and maintaining effective work and social relationships.  The Veteran's treating VA clinician has described the Veteran as manifesting moderate impairment of social and occupational functioning.  This clinician has also phrased the service-connected psychiatric disability as "negatively impacting" his occupational productivity, participation in the social process, and marital relationship.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships for the entire appeal period.  Thus, a 50 percent rating is granted.

However, the Board also finds that a rating greater than 50 percent is not warranted for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's PTSD been not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment, for any time during the appeal period.

As reflected above, at no point during the appeal period has there been any evidence of impairment in reality testing, communication, or speech, nor was major impairment shown in areas such as judgment, thinking, or mood noted, which are symptoms supporting the assignment of a 70 percent evaluation.  In fact, during the appeal period, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains not one endorsement of suicidal thoughts.  There has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In addition, there have been no recorded or reported incidents of impaired impulse control or violence.

The Board also points out that none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown during the appeal period.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  

Again, the Board does not confine its analysis to the schedular criteria under DC 9411.  Mauerhan, 16 Vet. App. 436 (2002).  The Veteran's treating VA clinicians have assessed his overall functional impairment due to PTSD as moderate in degree, which is consistent with the 50 percent rating assigned.  The VA examiner in October 2009 specifically found that the Veteran's PTSD did not result in deficiencies in the areas such as judgment, thinking, family relations, work, mood, or school.  The Veteran's own statements reflect an ability to establish and maintain some effective relationships, such as raising his 15 year old grandson.  In addition, the overall GAF scores of no lower than 50 are consistent with the 50 percent criteria for PTSD.  

In light of the aforementioned evidence, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for PTSD for any portion of the appeal period.  In so holding, the Board acknowledges the Veteran's testimony of severity in this case, particularly his May 2009 statement of symptomatology.  To the extent that his allegations may support the criteria for a higher rating, the Board places greater probative weight to the clinical evaluations of severity provided by his treating VA clinicians who have greater expertise, training and objectivity than the Veteran to evaluate the social and industrial impairment due to his PTSD.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  As instructed in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the criteria of DC 9411 serve only as examples and the Board may consider all lay and medical evidence in its evaluation.  Therefore, as the currently assigned 50 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has specifically raised a claim of entitlement to TDIU during the appeal period based, in part, upon the service-connected PTSD which is the subject of appeal.  In support of his claim, the Veteran has submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) which reflects that he last worked on February 24, 2004 as a sheet metal worker.  He had worked at this company for approximately 10 years earning $3,500 per month in gross income.  He reported a high school education with training limited to sheet metal work.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The Veteran now holds a 50 percent rating for PTSD, a 30 percent rating for residuals of shrapnel wound to the left upper extremity with injury to Muscle Group (MG) I, a 30 percent rating for residuals of shrapnel wound to the left upper extremity with injury to MG II, a 10 percent rating for residuals of shrapnel wound to the left upper extremity with injury to MG VI, and residuals of shrapnel wound to the left upper extremity with injury to MG XXII.  This results in a combined 80 percent rating under 38 C.F.R. § 4.25.  The physical and psychiatric disabilities stem from a common etiology - a combat injury.  Thus, the Veteran is eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Notably, SSA has deemed the Veteran totally disabled as a result of his service-connected left arm and PTSD disabilities.  While SSA adjudicates claims under a different standard than VA, the Board cannot ignore the basic premise that another federal agency has found that the Veteran's service-connected disabilities alone produce unemployability.  A January 2006 evaluation conducted by SSA indicated that the Veteran's service-connected left arm disability precluded him from performing the heavily intense manual labor as a sheet metal worker.  There is no reasonable dispute as to this fact.

However, it was further noted that the Veteran was capable of using his arm for other activities such as using a push mower or weed eater.  The VA examiner in October 2009 found that the Veteran's PTSD did not result in total occupational impairment.  In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Addressing this matter in a practical manner, and considering the severity of the service-connected impairments involving the Veteran's left upper extremity (combined 60 percent), and psychiatric status (50 percent) in the context of his limited vocational and educational background, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment for the time period since February 24, 2004, when the Veteran stopped working substantially gainful employment.  The appeal is granted.

Notably, the Veteran has not argued his entitlement to TDIU prior to February 24, 2004.  To the extent that his argument can be construed as such, the Board finds that the Veteran had been engaged in substantially gainful employment for the time period prior to February 24, 2004 which precludes a TDIU award as a matter of law.  38 C.F.R. § 4.16(a).


ORDER

An initial disability rating of 50 percent for PTSD, but no higher, is granted.  

A claim of entitlement to TDIU is granted.



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


